Citation Nr: 1821715	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  09-11 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disability, to include as secondary to chronic herpes simplex virus (HSV-1).



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had service from May 1967 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Regional Office (RO) in St. Petersburg, Florida.

This case was originally before the Board in February 2014, when the Veteran's claim was remanded for further development.  An additional service-connection claim for chronic HSV-1 was also remanded at that time.  The case was again before the Board in September 2015, when the Board denied entitlement to service connection for HSV-1.  The Veteran's claim for service connection for a dental disability was again remanded for further development.  A January 2018 supplemental statement of the case was issued and the case is again before the Board.

With respect to the dental claim currently before the Board, the Veteran has explicitly stated that she is not seeking entitlement to VA outpatient dental treatment.  See February 2018 Statement.  The United States Court of Appeals for Veterans Claims (Court) specifically has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Based on the Veteran's statements, however, the Board finds that the issue of entitlement to outpatient dental treatment is not currently in appellate status.  

The Board notes that there is a March 2018 Rapid Appeals Modernization Program (RAMP) Opt-In Election form located in the Veteran's claims file.  Unfortunately, the Veteran did not properly fill out the form to indicate which level of review she was requesting.  As the case has already been activated by the Board and the pilot program is being implemented to provide decisions to Veterans in a more timely matter, the Board will proceed with adjudication of the Veteran's claim at this time.



FINDING OF FACT

The Veteran has not demonstrated a dental disability for which compensation is payable.


CONCLUSION OF LAW

Service connection for a dental disability, for compensation purposes, is not warranted.  38 U.S.C. §§ 1110, 1111, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 4.150 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records and post-service treatment records.  

Further, the Board notes that the Veteran's claim was most recently remanded in September 2015 in order to afford the Veteran a dental examination.  The Veteran failed to report to such examination.  The Veteran stated that she is medically unable to attend an examination.  She has not requested that the examination be rescheduled. 

The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The record does not indicate existing records pertinent to this claim that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in February 2014 and September 2015.  The Board finds there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden / Caluza element is through a demonstration of continuity of symptomatology if the claimed disability qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Finally, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C. § 1712 (2012); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2017).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

Under 38 U.S.C. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2017).  

Considering the evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disability.  She has not submitted any competent medical evidence showing that she suffers from any of the disabilities included under 38 C.F.R. § 4.150. 

It appears that the Veteran's basic allegation is that she suffered a traumatic experience in service while obtaining dental services and because she had dental treatment during service, service connection should be warranted.  The Board notes that the Veteran has already been service-connected at 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder, based on in-service assault, since November 2006, and at a 100 percent since June 2009.  The Board notes in-service treatment records reflect that the Veteran had her wisdom teeth removed in service.  Additionally, while the Veteran appears to assert that her HSV-1 resulted in dental issues, the Board notes the Veteran is not service-connected for HSV-1. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a compensable dental or oral disability for which benefits are being claimed. Because the evidence does not establish that the Veteran has a compensable dental disability, either in-service or post-service, the Board finds that the Veteran is not entitled to service connection for a compensable dental disability under 38 C.F.R. § 4.150. 

Finally, she has also contended that such disorder is secondary to chronic HSV-1.   As noted above, the Veteran was denied service-connection for chronic HSV-1 in September 2015.  As the Veteran is not service-connected for HSV-1, her secondary service connection claim for a dental disability, must be denied as a matter of law.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.310; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a dental disability, to include as secondary to chronic HSV-1, is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


